DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the argument/remarks filed on 05/05/2021. Claims 1-20 are pending; and No claims are amended or canceled. 

Response to Arguments
Applicant’s arguments filled on 05/05/2021 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach or suggest all the features "a transmission data terminal" and "a transmission voltage terminal". of claim 1. However, Examiner respectfully disagrees for the following reason. For example, SHIH does teach or suggest the PA 114 process the digital signals S15A and S15B (i.e. "a transmission data terminal", Fig. 1) to generate a pair of output signals S11A and S11B (i.e. "a transmission voltage terminal", Fig. 1). SHIH also teaches or suggests the first amplifier output is "coupled to the transmission voltage terminal" and second amplifier is also "coupled to the transmission voltage terminal." Examiner agrees that SHIH does not teach or suggest "a current mirror having a voltage input coupled to the second output and a current output coupled to the transmission voltage terminal."  Furthermore, applicant argues that Lee does not teach or suggest "a current mirror having a voltage input coupled to the second output and a current output coupled to the transmission voltage terminal." However, P1 and IP2 (i.e. current mirror), function as the current load for the input pair MN11 and MN12, respectively. A current source 86 provides a tail current ITAIL for the common source node of the input pair MN11 and MN12. Compensation capacitors CC1 and CC2 are coupled between the drain and gate terminals of input transistors MN11 and MN12, respectively. The second stage amplifier 70 provides a pair of differential output signals OUTN2 and OUTP2 at output nodes 72 and 74 [col. 4, lines 38-63]. Therefore, SHIH in view of Lee teach or suggest all limitations resides in claim 1. For these reasons, examiner respectfully rejected of claim 1-12 is not patentable because the cited references do teach or suggest all the features of claim 1. Furthermore, applicant argues that the cited references do not teach or suggest all the features of an Independent claim 13 and 17. Examiner respectfully disagrees for the following reason. For example, SHIH does teach or suggest when the transceiver device 1 operates in the test mode, the output signals S11A and S11B  In the embodiment of FIG. 3B, the amplifier 14 further comprises a load 31. The load 31 is coupled to the differential nodes N14A and N14B and the differential output terminals OUT14A and OUT14B [Para. 0032]. Although SHIH does not teach or suggest "a current mirror configured to generate a current based on the second output voltage, the current routing to boost the transmission voltage beyond the first output voltage at the second terminal." However, Lee does teach or suggest a current mirror configured to generate a current based on the second output voltage as indicated above. Furthermore, the current sources 82 and 84 of Lee are part of amplifier stage 70 (i.e. current mirror). In addition, the current produced by current sources 82 and 84 are "based on the second output voltage" as recited in claims 13 and 17.
Claims 2-5,7-9 depended upon claim 1, and are also not allowable based on same reason discuss above with respect to claim 1 over SHIH alone or in combination with Lee, Kan and Gopinathan based at least on their dependencies, as well as with additional features these claims recite.
Claims 14-16 depended upon claim 13, and are also not allowable based on same reason discuss above with respect to claim 13 over SHIH alone or in combination with Lee and Kan based at least on their dependencies, as well as with additional features these claims recite.
Claims 18-20 depended upon claim 17, and are also not allowable based on same reason discuss above with respect to claim 17 over SHIH alone or in combination with Lee and Kan based at least on their dependencies, as well as with additional features these claims recite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 7, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIH (US Pub. No.: 2013/0156079 A1) in view of Lee (US Patent No.: 7,295,071 B1). 
Regarding claim 1, SHIH discloses a transceiver circuit [Fig. 1, Element 11, Para. 0024] comprising: a transmission data terminal; a transmission voltage terminal (the transceiver device 1 may operate in one of a normal mode and a test mode. In the normal mode, when a pair of digital signals S15A and S15B from a baseband chip is provided to the transmitter 11, the mixers 110A and 110B, the low pass filters 111A and 111B, the buffers 112A and 112B, the DACs 113A and 113B, and the PA 114 process the digital signals S15A and S15B to generate a pair of output signals S11A and S11B. The balun 101 receives output signals S11A and S11B and then transfers the output signals S11A and S11B to a radio frequency (RF) output signal RFO, and then the antenna 100 sends the RF output signal RFO. In FIG. 1 [Para. 0025]); a first amplifier [Fig. 1, element 11, first amplifier 114] having a first input coupled to the transmission data terminal (the transceiver device 1 may operate in one of a normal mode and a test mode. In the normal mode, when a pair of digital signals S15A and S15B from a baseband chip is provided to the transmitter 11, the mixers 110A and 110B, the low pass filters 111A and 111B, the buffers 112A and 112B, the DACs 113A and 113B, and the PA 114 process the digital signals S15A and S15B to generate a pair of output signals S11A and S11B. The balun 101 receives output signals S11A and S11B and  and a first output coupled to the transmission voltage terminal (FIG. 1 shows an exemplary embodiment of a transceiver device. As shown in FIG. 1, a transceiver device 1 may comprises an antenna unit 10, a transmitter 11, a receiver mixing unit 12, a loopback path circuit 13, and an amplifier 14. In the embodiment, the amplifier 14 may be implemented by a low noise amplifier (LNA). The antenna unit 10 comprises an antenna 100 and a balun 101. The transmitter 11 has a pair of differential output terminals OUT11A and OUT11B which are coupled to the antenna unit 10 at common nodes N10A and N10B, respectively [Para. 0024]); a second amplifier having a second input coupled to the first output of the first amplifier (When the transceiver device 1 operates in the test mode, the output signals S11A and S11B generated by the transmitter 11 may also be transmitted to the amplifier 14. The output signals S11A and S11B may be coupled to the differential nodes N14A and N14B through the capacitors C21A, C21B, C22A and C22B and the parasitic capacitors of the input transistors T20A, T20B, T21A, and T21B, respectively. According to the balance operation of the canceling circuit 20 or 30, the voltages, respectively, at the differential nodes N14A and N14B are substantially balanced, thereby decreasing leakage current from the differential input terminals IN14A and IN14B to the differential output terminals OUT14A and OUT14B of the amplifier 14 [Para. 0031]), and a second output (In the embodiment of FIG. 3B, the amplifier 14 further comprises a load 31. The 
Although SHIH discloses everything as applied above, SHIH does not explicitly discloses a current mirror having a voltage input coupled to the second output and a current output coupled to the transmission voltage terminal. However, these concepts are well known in the art as taught by Lee. 
In the same field of endeavor, Lee discloses a current mirror having a voltage input coupled to the second output and a current output coupled to the transmission voltage terminal (Referring first to FIG. 3, two-stage amplifier 100 includes a first stage amplifier 50 and a second stage amplifier 70. First stage amplifier 50, also referred to as a preamplifier, receives a pair of differential input signals INN and INP on its differential input terminals and provides a pair of differential output signals OUTN1 and OUTP1 on output nodes 56 and 58. Output signals OUTP1 and OUTN1 are coupled to the second stage amplifier 70 which is a differential amplifier. Specifically, output signals OUTP1 and OUTN1 of the first stage amplifier 50 are coupled to a pair of input transistors MN11 and MN12 of the second stage amplifier 70. Current sources 82 and 84, providing currents IP1 and IP2, function as the current load for the input pair MN11 and MN12, respectively. A current source 86 provides a tail current ITAIL for the common source node of the input pair MN11 and MN12. Compensation capacitors CC1 and CC2 are coupled between the drain and gate terminals of input transistors MN11 and MN12, respectively. The second stage amplifier 70 provides a pair of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Lee method into SHIH invention. One of ordinary skill in the art would have been motivated to capable of high speed of operation high DC gain and wide dynamic range [Lee, col. 1, lines 14-16].

Regarding claim 2, SHIH/Lee disclose everything as discuss above, SHIH further discloses a conductor having a terminal resistance coupled between the first output and the transmission voltage terminal (The resistors R21A and R21B are coupled in series between the gates of the input transistors T21A and T21B. In the embodiment, the turned-on/turned-off status of the amplifier 14 is determined by at least one bias voltage. When a bias voltage (of appropriate voltage level), for example VB20, is provided to the joint point between the resistors R20A and R20B, and/or a bias voltage (of appropriate voltage level), similarly VB21, is provided to the joint point between the resistors R21A and R21B, the amplifier 14 is turned on, such that the transceiver device 1 can be operated in the normal mode, such as receiving RF signals through the antenna unit 10. On the contrary, when no bias voltage (or its voltage level is not large enough) is provided to the joint point between the resistors R20A and R20B and/or no bias voltage (or its voltage level is not large enough) is provided to the joint point between the resistors R21A and R21B [Para. 0028]).

Regarding claim 3, SHIH/Lee disclose everything as discuss above, SHIH further discloses wherein the conductor is coupled between the first output and the current output (When the transceiver device 1 operates in the test mode, the output signals S11A and S11B generated by the transmitter 11 may also be transmitted to the amplifier 14. The output signals S11A and S11B may be coupled to the differential nodes N14A and N14B through the capacitors C21A, C21B, C22A and C22B and the parasitic capacitors of the input transistors T20A, T20B, T21A, and T21B, respectively. According to the balance operation of the canceling circuit 20 or 30, the voltages, respectively, at the differential nodes N14A and N14B are substantially balanced, thereby decreasing leakage current from the differential input terminals IN14A and IN14B to the differential output terminals OUT14A and OUT14B of the amplifier 14. Thus, in the test mode, the performance of the transmitter 11 and the receiver mixing unit 12 may be determined accurately [Para. 0031]).

Regarding claim 7, SHIH/Lee disclose everything as discuss above.
Although SHIH/Lee discloses everything as applied above, SHIH/Lee do not explicitly disclose wherein the supply voltage range is less than 3V, and the primary voltage is greater than 3V. However, these concepts are well known in the art as taught by Lee. 
In the same field of endeavor, Lee discloses wherein the supply voltage range is less than 3V, and the primary voltage is greater than 3V (the output common mode voltage is 1.1V for the first stage amplifier 50 and 1.5V or below for the second 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Lee method into SHIH invention. One of ordinary skill in the art would have been motivated to capable of high speed of operation high DC gain and wide dynamic range [Lee, col. 1, lines 14-16].

Regarding claim 13, SHIH disclose a transceiver circuit [Fig. 1, Element 11, and Para. 0024] comprising: a first terminal configured to receive a transmission data signal (the transceiver device 1 may operate in one of a normal mode and a test mode. In the normal mode, when a pair of digital signals S15A and S15B from a baseband chip is provided to the transmitter 11, the mixers 110A and 110B, the low pass filters 111A and 111B, the buffers 112A and 112B, the DACs 113A and 113B, and the PA 114 process the digital signals S15A and S15B to generate a pair of output signals S11A and S11B. The balun 101 receives output signals S11A and S11B and then transfers the output signals S11A and S11B to a radio frequency  a second terminal configured to deliver a transmission voltage (FIG. 1 shows an exemplary embodiment of a transceiver device. As shown in FIG. 1, a transceiver device 1 may comprises an antenna unit 10, a transmitter 11, a receiver mixing unit 12, a loopback path circuit 13, and an amplifier 14. In the embodiment, the amplifier 14 may be implemented by a low noise amplifier (LNA). The antenna unit 10 comprises an antenna 100 and a balun 101. The transmitter 11 has a pair of differential output terminals OUT11A and OUT11B which are coupled to the antenna unit 10 at common nodes N10A and N10B, respectively [Para. 0024]); a first amplifier configured to deliver a first output voltage based on the transmission data signal (FIG. 1 shows an exemplary embodiment of a transceiver device. As shown in FIG. 1, a transceiver device 1 may comprises an antenna unit 10, a transmitter 11, a receiver mixing unit 12, a loopback path circuit 13, and an amplifier 14. In the embodiment, the amplifier 14 may be implemented by a low noise amplifier (LNA). The antenna unit 10 comprises an antenna 100 and a balun 101. The transmitter 11 has a pair of differential output terminals OUT11A and OUT11B which are coupled to the antenna unit 10 at common nodes N10A and N10B, respectively [Para. 0024]). 
Although SHIH discloses everything as discuss above. SHIH does not explicitly disclose the first output voltage within a supply voltage range; the second output voltage within the supply voltage range; a second amplifier configured to deliver a second output voltage based on the first output voltage, and a current mirror configured to generate a current based on the second output voltage, the current . However, these concepts are well known in the art as taught by Lee. 
In the same field of endeavor, Lee discloses the first output voltage within a supply voltage range; the second output voltage within the supply voltage range [col. 6, lines 37-55]; a second amplifier configured to deliver a second output voltage based on the first output voltage, and a current mirror configured to generate a current based on the second output voltage, the current routing to boost the transmission voltage beyond the first output voltage at the second terminal (Referring first to FIG. 3, two-stage amplifier 100 includes a first stage amplifier 50 and a second stage amplifier 70. First stage amplifier 50, also referred to as a preamplifier, receives a pair of differential input signals INN and INP on its differential input terminals and provides a pair of differential output signals OUTN1 and OUTP1 on output nodes 56 and 58. Output signals OUTP1 and OUTN1 are coupled to the second stage amplifier 70 which is a differential amplifier. Specifically, output signals OUTP1 and OUTN1 of the first stage amplifier 50 are coupled to a pair of input transistors MN11 and MN12 of the second stage amplifier 70. Current sources 82 and 84, providing currents IP1 and IP2, function as the current load for the input pair MN11 and MN12, respectively. A current source 86 provides a tail current ITAIL for the common source node of the input pair MN11 and MN12. Compensation capacitors CC1 and CC2 are coupled between the drain and gate terminals of input transistors MN11 and MN12, respectively. The second stage amplifier 70 provides a pair of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Lee method into SHIH invention. One of ordinary skill in the art would have been motivated to capable of high speed of operation high DC gain and wide dynamic range [Lee, col. 1, lines 14-16].

Regarding claim 14, SHIH/Lee disclose everything as discuss above.
Although SHIH/Lee discloses everything as applied above, SHIH/Lee do not explicitly disclose a third terminal configured to receive an enable signal, the enable signal configured to enable the second amplifier during a first mode, and disable the second amplifier during a second mode.  . However, these concepts are well known in the art as taught by Kan. 
In the same field of endeavor, Kan discloses a third terminal configured to receive an enable signal, the enable signal configured to enable the second amplifier during a first mode, and disable the second amplifier during a second mode [col. 4, lines 8-25].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kan method into SHIH/Lee invention. One of ordinary skill in the art would have been motivated to enables components of the second driver circuit to be powered off while the first driver circuit is active, thus reducing power consumption [Kan, col. 4, lines 21-23]. 

Regarding claim 15, SHIH/Lee disclose everything as discuss above.
Although SHIH/Lee discloses everything as applied above, SHIH/Lee do not explicitly disclose wherein: the first mode is associated with a 10Base-Te Ethernet data transmission; and the second mode is associated with a 100Base-T Ethernet data transmission or a 1000Base-T Ethernet data transmission. However, these concepts are well known in the art as taught by Kan. 
In the same field of endeavor, Kan discloses wherein: the first mode is associated with a 10Base-Te Ethernet data transmission; and the second mode is associated with a 100Base-T Ethernet data transmission or a 1000Base-T Ethernet data transmission [col. 4, lines 26-38].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kan method into SHIH/Lee invention. One of ordinary skill in the art would have been motivated to enables components of the second driver circuit to be powered off while the first driver circuit is active, thus reducing power consumption [Kan, col. 4, lines 21-23].

Regarding claim 16, SHIH/Lee disclose everything as discuss above, SHIH further discloses wherein: the first amplifier [Fig. 1, element 11, first amplifier 114] includes a first input coupled to the first terminal (the transceiver device 1 may operate in one of a normal mode and a test mode. In the normal mode, when a pair of digital signals S15A and S15B from a baseband chip is provided to the transmitter 11, the mixers 110A and 110B, the low pass filters 111A and 111B, the buffers 112A and 112B, the DACs 113A and 113B, and the PA 114 process the  and a first output coupled to the second terminal (FIG. 1 shows an exemplary embodiment of a transceiver device. As shown in FIG. 1, a transceiver device 1 may comprises an antenna unit 10, a transmitter 11, a receiver mixing unit 12, a loopback path circuit 13, and an amplifier 14. In the embodiment, the amplifier 14 may be implemented by a low noise amplifier (LNA). The antenna unit 10 comprises an antenna 100 and a balun 101. The transmitter 11 has a pair of differential output terminals OUT11A and OUT11B which are coupled to the antenna unit 10 at common nodes N10A and N10B, respectively [Para. 0024]); 17TI-75073Athe second amplifier having a second input coupled to the first output of the first amplifier, and a second output (When the transceiver device 1 operates in the test mode, the output signals S11A and S11B generated by the transmitter 11 may also be transmitted to the amplifier 14. The output signals S11A and S11B may be coupled to the differential nodes N14A and N14B through the capacitors C21A, C21B, C22A and C22B and the parasitic capacitors of the input transistors T20A, T20B, T21A, and T21B, respectively. According to the balance operation of the canceling circuit 20 or 30, the voltages, respectively, at the differential nodes N14A and N14B are substantially balanced, thereby decreasing leakage current from the differential input terminals IN14A and IN14B to the differential output terminals OUT14A and OUT14B of the amplifier 14. In the embodiment of FIG. 3B, the amplifier 14 further 
Although SHIH discloses everything as applied above, SHIH does not explicitly discloses the current mirror having a voltage input coupled to the second output and a current output coupled to the second terminal. However, these concepts are well known in the art as taught by Lee. 
In the same field of endeavor, Lee discloses the current mirror having a voltage input coupled to the second output and a current output coupled to the second terminal.   (Referring first to FIG. 3, two-stage amplifier 100 includes a first stage amplifier 50 and a second stage amplifier 70. First stage amplifier 50, also referred to as a preamplifier, receives a pair of differential input signals INN and INP on its differential input terminals and provides a pair of differential output signals OUTN1 and OUTP1 on output nodes 56 and 58. Output signals OUTP1 and OUTN1 are coupled to the second stage amplifier 70 which is a differential amplifier. Specifically, output signals OUTP1 and OUTN1 of the first stage amplifier 50 are coupled to a pair of input transistors MN11 and MN12 of the second stage amplifier 70. Current sources 82 and 84, providing currents IP1 and IP2, function as the current load for the input pair MN11 and MN12, respectively. A current source 86 provides a tail current ITAIL for the common source node of the input pair MN11 and MN12. Compensation capacitors CC1 and CC2 are coupled between the drain and gate terminals of input transistors MN11 and MN12, respectively. The 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Lee method into SHIH invention. One of ordinary skill in the art would have been motivated to capable of high speed of operation high DC gain and wide dynamic range [Lee, col. 1, lines 14-16]. 

Regarding claim 17, SHIH discloses a transceiver circuit [Fig. 1, element 11] comprising: a first terminal configured to receive a transmission data signal (the transceiver device 1 may operate in one of a normal mode and a test mode. In the normal mode, when a pair of digital signals S15A and S15B from a baseband chip is provided to the transmitter 11, the mixers 110A and 110B, the low pass filters 111A and 111B, the buffers 112A and 112B, the DACs 113A and 113B, and the PA 114 process the digital signals S15A and S15B to generate a pair of output signals S11A and S11B. The balun 101 receives output signals S11A and S11B and then transfers the output signals S11A and S11B to a radio frequency (RF) output signal RFO, and then the antenna 100 sends the RF output signal RFO. In FIG. 1 [Para. 0025]); a second terminal configured to deliver a transmission voltage (FIG. 1 shows an exemplary embodiment of a transceiver device. As shown in FIG. 1, a transceiver device 1 may comprises an antenna unit 10, a transmitter 11, a receiver mixing unit 12, a loopback path circuit 13, and an amplifier 14. In the embodiment, the amplifier 14 may be implemented by a low noise amplifier (LNA). The antenna unit 10 comprises an antenna 100 and a balun 101. The  a first amplifier configured to deliver a first output voltage based on the transmission data signal (FIG. 1 shows an exemplary embodiment of a transceiver device. As shown in FIG. 1, a transceiver device 1 may comprises an antenna unit 10, a transmitter 11, a receiver mixing unit 12, a loopback path circuit 13, and an amplifier 14. In the embodiment, the amplifier 14 may be implemented by a low noise amplifier (LNA). The antenna unit 10 comprises an antenna 100 and a balun 101. The transmitter 11 has a pair of differential output terminals OUT11A and OUT11B which are coupled to the antenna unit 10 at common nodes N10A and N10B, respectively [Para. 0024]).
Although SHIH discloses everything as discuss above. SHIH does not explicitly disclose the first output voltage within a supply voltage range [col. 6, lines 37-55]; a current mirror configured to generate a current based on the second output voltage, the current routing to boost the transmission voltage beyond the first output voltage at the second terminal. However, these concepts are well known in the art as taught by Lee. 
In the same field of endeavor, Lee discloses the first output voltage within a supply voltage range [col. 6, lines 37-55]; a current mirror configured to generate a current based on the second output voltage, the current routing to boost the transmission voltage beyond the first output voltage at the second terminal (Referring first to FIG. 3, two-stage amplifier 100 includes a first stage amplifier 50 and a second stage amplifier 70. First stage amplifier 50, also referred P1 and IP2, function as the current load for the input pair MN11 and MN12, respectively. A current source 86 provides a tail current ITAIL for the common source node of the input pair MN11 and MN12. Compensation capacitors CC1 and CC2 are coupled between the drain and gate terminals of input transistors MN11 and MN12, respectively. The second stage amplifier 70 provides a pair of differential output signals OUTN2 and OUTP2 at output nodes 72 and 74 [col. 4, lines 38-63]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Lee method into SHIH invention. One of ordinary skill in the art would have been motivated to capable of high speed of operation high DC gain and wide dynamic range [Lee, col. 1, lines 14-16].

Regarding claim 20, SHIH/Lee disclose everything as discuss above, SHIH further discloses wherein: the first amplifier [Fig. 1, element 11, first amplifier 114] includes a first input coupled to the first terminal (the transceiver device 1 may operate in one of a normal mode and a test mode. In the normal mode, when a pair of digital signals S15A and S15B from a baseband chip is provided to the  and a first output coupled to the second terminal (FIG. 1 shows an exemplary embodiment of a transceiver device. As shown in FIG. 1, a transceiver device 1 may comprises an antenna unit 10, a transmitter 11, a receiver mixing unit 12, a loopback path circuit 13, and an amplifier 14. In the embodiment, the amplifier 14 may be implemented by a low noise amplifier (LNA). The antenna unit 10 comprises an antenna 100 and a balun 101. The transmitter 11 has a pair of differential output terminals OUT11A and OUT11B which are coupled to the antenna unit 10 at common nodes N10A and N10B, respectively [Para. 0024]); 17TI-75073Athe second amplifier having a second input coupled to the first output of the first amplifier, and a second output (When the transceiver device 1 operates in the test mode, the output signals S11A and S11B generated by the transmitter 11 may also be transmitted to the amplifier 14. The output signals S11A and S11B may be coupled to the differential nodes N14A and N14B through the capacitors C21A, C21B, C22A and C22B and the parasitic capacitors of the input transistors T20A, T20B, T21A, and T21B, respectively. According to the balance operation of the canceling circuit 20 or 30, the voltages, respectively, at the differential nodes N14A and N14B are substantially balanced, thereby decreasing leakage current from the differential 

	Claims 4, 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHIH (US Pub. No.: 2013/0156079 A1) in view of Lee (US Patent No.: 7,295,071 B1) as applied in claims 1, 13 and 17above, in further view of Kan et al. (US Patent No.: 7,863,935 B2). 
Regarding claim 4, SHIH/Lee disclose everything as discuss above.
Although SHIH/Lee discloses everything as applied above, SHIH/Lee do not explicitly discloses a mode control terminal configured to receive an enable signal, the enable signal configured to enable the second amplifier during a first mode, and disable the second amplifier during a second mode. However, these concepts are well known in the art as taught by Kan. 
In the same field of endeavor, Kan discloses a mode control terminal configured to receive an enable signal, the enable signal configured to enable the second amplifier during a first mode, and disable the second amplifier during a second mode [col. 4, lines 8-25].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kan method into SHIH/Lee invention. One of ordinary skill in the art would have been motivated to enables components of 

Regarding claim 5, SHIH/Lee disclose everything as discuss above.
Although SHIH/Lee discloses everything as applied above, SHIH/Lee do not explicitly disclose wherein: the first mode is associated with a 1OBase-Te Ethernet data transmission; and the second mode is associated with a 10OBase-T Ethernet data transmission or a 1000Base-T Ethernet data transmission. However, these concepts are well known in the art as taught by Kan. 
In the same field of endeavor, Kan discloses wherein: the first mode is associated with a 10Base-Te Ethernet data transmission; and the second mode is associated with a 100Base-T Ethernet data transmission or a 1000Base-T Ethernet data transmission [col. 4, lines 26-38].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kan method into SHIH/Lee invention. One of ordinary skill in the art would have been motivated to enables components of the second driver circuit to be powered off while the first driver circuit is active, thus reducing power consumption [Kan, col. 4, lines 21-23].

Regarding claim 18, SHIH/Lee disclose everything as discuss above. 
Although SHIH/Lee discloses everything as applied above, SHIH/Lee do not explicitly discloses a third terminal configured to receive an enable signal, the enable signal configured to enable the second amplifier during a first mode, and disable the 
In the same field of endeavor, Kan discloses a third terminal configured to receive an enable signal, the enable signal configured to enable the second amplifier during a first mode, and disable the second amplifier during a second mode [col. 4, lines 8-25].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kan method into SHIH/Lee invention. One of ordinary skill in the art would have been motivated to enables components of the second driver circuit to be powered off while the first driver circuit is active, thus reducing power consumption [Kan, col. 4, lines 21-23].

Regarding claim 19, SHIH/Lee disclose everything as discuss above.
Although SHIH/Lee discloses everything as applied above, SHIH/Lee do not explicitly disclose wherein: the first mode is associated with a 10Base-Te Ethernet data transmission; and the second mode is associated with a 100Base-T Ethernet data transmission or a 1000Base-T Ethernet data transmission. However, these concepts are well known in the art as taught by Kan. 
In the same field of endeavor, Kan discloses wherein: the first mode is associated with a 10Base-Te Ethernet data transmission; and the second mode is associated with a 100Base-T Ethernet data transmission or a 1000Base-T Ethernet data transmission [col. 4, lines 26-38].
 would have been motivated to enables components of the second driver circuit to be powered off while the first driver circuit is active, thus reducing power consumption [Kan, col. 4, lines 21-23].

	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over SHIH (US Pub. No.: 2013/0156079 A1) in view of Lee (US Patent No.: 7,295,071 B1) as applied in claim 1above, in further view of Gopinathan et al. (US Patent No.: 6,222,418 B2). 
Regarding claim 8, SHIH/Lee disclose everything as discuss above.
Although SHIH/Lee discloses everything as applied above, SHIH/Lee do not explicitly disclose wherein: the first output includes a first non-inverting output, and a first inverting output; the second input includes a second non-inverting input coupled to the first inverting output, and a second inverting input coupled to the first non-inverting output. However, these concepts are well known in the art as taught by Gopinathan. 
In the same field of endeavor, Gopinathan discloses wherein: the first output includes a first non-inverting output, and a first inverting output; the second input includes a second non-inverting input coupled to the first inverting output, and a second inverting input coupled to the first non-inverting output (Turning to FIG. 2, there is shown a Schematic diagram of a feed-forward compensated negative feedback circuit according to a first embodiment of the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Gopinathan method into SHIH/Lee invention. One of ordinary skill in the art would have been motivated to an improved negative feedback op-amp circuit, Such as a high performance integrator having an op-amp with low conductance for use in integrated circuits [Gopinathan, col. 1, lines 5-9].

Regarding claim 9, SHIH/Lee disclose everything as discuss above. 
Although SHIH/Lee discloses everything as applied above, SHIH/Lee do not explicitly disclose wherein: the second output includes a second non-inverting output coupled to the second inverting input, and a second inverting output coupled to the second non-inverting input. However, these concepts are well known in the art as taught by Gopinathan. 
In the same field of endeavor, Gopinathan discloses wherein: the second output includes a second non-inverting output coupled to the second inverting input, and a second inverting output coupled to the second non-inverting input (Turning to FIG. 3, there is shown is a Schematic diagram of a feed-forward compensated negative feedback circuit according to a Second embodiment of the invention. The circuit includes an operational amplifier 12 with transconductance g, a negative feedback impedance 16 and a transconductance amplifier 14 with trans-conductance G., connected to the input of the op-amp 18 as shown. A unity gain buffer 22 having output impedance R, 24 is connected between the output of the op-amp 12 and the impedance 16. In conventional circuits, such a buffer may be introduced into the feedback loop to generate the feedback current such that the op-amp 12 does not need to generate it. However, when current flows, there is a voltage drop across the output impedance R, 24, degrading the performance of the circuit. To address this problem, the output of a feed-forward transconductance amplifier 30, having a conductance substantially equal to G, and receiving the same input signal as transconductance amplifier 14 is connected between the unity-gain buffer 22 and the impedance element 16. Because the transconductance amplifiers 14 and 30 are substantially equal to each other and receive the same input, the current sourced or sunk by the feed-forward amplifier 30 equals the current Sunk or Sourced by the input transconductance amplifier 14 [col. 4, lines 45-67 and col. 5, line 1]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Gopinathan method into SHIH/Lee invention. One of ordinary skill in the art would have been motivated to an improved negative feedback op-amp circuit, Such as a high performance integrator having an 

Allowable Subject Matter
Claims 6, and 10-12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in in independent form including all of the limitation of the base claim and nay intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465